IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT
                         _____________________

                              No. 02-30348
                            Summary Calendar
                         _____________________

EDWARD J. SIMONEAUX

                                            Plaintiff - Appellant,

                                 versus

NEW YORK LIFE INSURANCE COMPANY

                                              Defendant - Appellee.

_________________________________________________________________
           Appeal from the United States District Court
               for the Middle District of Louisiana
                         USDC No. 00-755-B
__________________________________________________________________
                          October 29, 2002
Before JOLLY, PARKER and CLEMENT, Circuit Judges.

PER CURIAM:*

     After being fired from his job, fifty-five year old plaintiff

Edward J. Simoneaux (Simoneaux) brought suit against his former

employer New York Life Insurance Company (New York Life) for age

discrimination in violation of Louisiana’s Age Discrimination Act.1

The district court granted summary judgment in favor of New York

Life.     Because there is no genuine issue of material fact, we

affirm the district court’s grant of summary judgment.

     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         LA. REV. STAT. ANN. § 23:311, et seq. (West 2002).

                                   1
                                  I.

     For the last twelve of his twenty-three years of employment

with New York Life, Simoneaux was the managing partner of its Baton

Rouge office.   In 1998, the performance of the Baton Rouge office,

as measured by New York Life’s “G.P.A.” rating system, fell below

the company standard.     This decline in performance was partially

due to problems with the leasing of office space and the promotion

of several sales personnel to different New York Life offices. New

York Life requested that Simoneaux raise the “G.P.A.” of the Baton

Rouge office or be placed on an individual “performance program”

with specific performance goals to be attained during a defined

period. The record contains several letters from New York Life to

Simoneaux regarding the specific performance problems of the Baton

Rouge office, including drop-offs in recruitment, retention and

commissions.

     In August 1999, Simoneaux met separately with Michael Reeves

(Reeves) and Gerald Tinsley (Tinsley), Senior Vice President and

Vice President of New York Life’s West Central Zone, to discuss the

performance of the Baton Rouge office.             At some point during the

meeting between Tinsley and Simoneaux, Tinsley asked Simoneaux how

old he was and how long he planned on working.           During the meeting

between   Reeves   and   Simoneaux,       Reeves   placed   Simoneaux   on   a

performance plan, outlining specific personal performance goals to

be met by July 30, 1999. Reeves told Simoneaux that a failure to



                                      2
complete the performance plan would result in his dismissal from

employment with New York Life.              Simoneaux failed to meet the

performance plan goals by the deadline date.              Reeves, without a

request from    Simoneaux,   extended        the   deadline     to   the   end   of

December 1999    and   revised   the       performance   plan    goals.      When

Simoneaux failed to meet the revised goals in the performance plan

by December 31, 1999, he was fired.            His replacement as managing

partner of the Baton Rouge office was a thirty-eight year old man.

     Simoneaux brought suit alleging violations of Louisiana’s Age

Discrimination Act in the 19th Judicial District Court for the

Parish of East Baton Rouge.       New York Life properly removed the

case to the United States District Court for the Middle District of

Louisiana, under 28 U.S.C. §§ 1441 and 1332(a)(1).                   The district

court granted summary judgment in favor of New York Life, and

Simoneaux timely appealed the judgment to this court.

                                  II.

     We review the grant of summary judgment de novo. Bodenheimer

v. PPG Indus., Inc., 5 F.3d 955 (5th Cir. 1993).              Summary judgment

is proper where there are no genuine issues of material fact and

the moving party is entitled to judgment as a matter of law.                     In

determining whether there are genuine issues of material fact, the

court draws all inferences in favor of the nonmoving party. Id.

     Because the prohibitions on age discrimination under Louisiana

law and federal law are the same, Louisiana courts look to federal



                                       3
law for guidance in applying the Louisiana Age Discrimination Act.

LaBove v. Raftery, 802 So.2d 566, 573 (La. 2001).                    A plaintiff

makes a prima facie case of age discrimination if he demonstrates

that: (1) he was dismissed; (2) he was qualified for the position

from which he was dismissed (3) he was within the protected class

of individuals who are at least forty years of age; and (4) he was

replaced by someone outside the protected class or someone younger

or was otherwise dismissed because of his age. Fields v. J.C.

Penney Co., 968 F.2d 533, 536 (5th Cir. 1992).                 If the plaintiff

makes a prima facie case, a presumption of discrimination arises

and the burden shifts to the defendant to rebut the presumption by

showing, through admissible evidence, a non-discriminatory reason

for the dismissal.      Once a non-discriminatory reason has been

shown, the presumption of discrimination dissolves and the burden

is on the plaintiff to prove that the proffered non-discriminatory

reason is a pretext for age discrimination. Bodenheimer, 5 F.3d at

957.

       Simoneaux   established       a       prima    facie     case       of    age

discrimination: he was dismissed from a position for which he is

clearly   qualified;   he     was   fifty-five       years    old   when    he   was

dismissed; and, his replacement was thirty-eight years old.                      The

burden then shifted to New York Life to show a non-discriminatory

reason    for   Simoneaux’s     dismissal.      New    York     Life   proffered

substantial admissible evidence of Simoneaux’s poor performance,



                                         4
including several letters to Simoneaux and testimony regarding the

performance of the Baton Rouge office, the institution of the

performance plan and Simoneaux’s admitted failure to meet the

prescribed goals.    This well-documented non-discriminatory reason

for   dismissing    Simoneaux   dissolved   the   presumption   of   age

discrimination and placed the burden on Simoneaux to prove that the

reason given by New York Life is a pretext for age discrimination.

      Whether Simoneaux raised a genuine issue of material fact as

to the existence of pretext determines whether summary judgment was

proper.   Because we are reviewing a summary judgment, we need not

determine whether Simoneaux actually proved that New York Life’s

proffered reasons were a pretext for age discrimination, but

whether he has tendered sufficient evidence that would lead a jury

to find pretext.    Bodenheimer, 5 F.3d at 958.    He has not done so.

      Simoneaux does not deny his poor performance and failure to

meet his individual performance plan goals, but argues that his

poor performance was created by New York Life as a pretext for age

discrimination.    “It is more than well-settled that an employee’s

subjective belief that he suffered adverse employment action as a

result of discrimination, without more, is not enough to survive a

summary judgment motion, in the face of proof showing an adequate

non-discriminatory reason.” Douglass v. United Services Automobile

Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc) (citations omitted).

Simoneaux alleges that New York Life intentionally caused problems



                                   5
with his office lease and promoted several agents from the Baton

Rouge office in order to impede his performance and create a

pretext for his dismissal because of his age.                Although Simoneaux

may believe that the promotion of some agents and the troubles in

negotiating the office lease were part of an orchestrated effort by

New York Life to create a pretext for age discrimination, he offers

no evidence of this supposed malicious intentional conduct by New

York Life other than his own speculative testimony.                  Without other

evidence, his testimony regarding his belief that his performance

was sabotaged because of his age is insufficient to support a

finding of age discrimination.

      Simoneaux also relies on two age-related comments made by

Reeves and Tinsley at different times to support his assertion that

his dismissal was motivated by age discrimination.                  “In order for

an    age-based    comment      to     be       probative   of     an     employer’s

discriminatory intent, it must be direct and unambiguous, allowing

a    reasonable    jury   to    conclude         without    any    inferences      or

presumptions that age was an impermissible factor in the decision

to terminate the employee.”          E.E.O.C. v. Tex. Instruments, Inc.,

100 F.3d 1173, 1181 (5th Cir. 1996).             Simoneaux recalls that Reeves

inquired   about    his   age    and     his      retirement      plans   during    a

conversation sometime in 1997 or 1998.                  That Reeves made this

inquiry in a past conversation which was wholly unrelated to the

employment action at issue does not shed any light on whether



                                            6
Simoneaux’s age played a role in Reeves’ decision to dismiss him.

Simoneaux also offers Tinsley’s similar inquiry during their 1999

meeting as evidence of age discrimination. While closer in time to

the dismissal of Simoneaux, such an inquiry is not direct and

unambiguous evidence that Simoneaux’s age was a factor in Reeves’

decision to dismiss him from employment.     These comments prove

nothing more than an interest in Simoneaux’s future plans and, by

themselves, are not sufficient to support a finding of pretext in

the decision to dismiss Simoneaux.

     Simoneaux failed to offer sufficient facts to support a

finding of pretext in New York Life’s decision to dismiss him;

therefore, he did not establish a genuine issue of material fact

that would allow him to survive summary judgment.

                              III.

     Summary judgment in favor of New York Life was appropriate.

The judgment of the district court is

                                                    AFFIRMED.




                                7